Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Guynn on September 10, 2021.
The application has been amended as follows: 

In the specification, paragraph 50, line 1:
Replace the second occurrence “10” with -- 10’ --.
Claim 1 has been amended as follows:
1.  (Currently amended) A compaction material feeding device for a vertical baling press, the compaction material feeding device comprising:

conveyor means configured to remove the compaction material from the compaction material compartment and feed the compaction material from the compaction material compartment to a loading opening of the baling press,
wherein the compaction material compartment is limited by a web-shaped flexible or articulated carrier element that, in an initial position, runs in a U shape, the carrier element having at least two first side wall segments situated opposite one another and the compaction material compartment is further for guiding the carrier element,
wherein, for feeding the compaction material to be pressed that is situated in the compaction material compartment to the baling press, using a lifter device, the carrier element is configured to be lifted by an end edge of one of the first side wall segments, 
wherein, in a maximally lifted end position of the carrier element, the carrier element is drawn tightto allow one of the first side wall segments of the carrier element to cover and close both of a compaction material transfer region of the compaction material feeding device and the loading opening, and 
wherein said compaction material transfer region faces the loading opening of the baling press.
Claim 2 has been amended as follows:
2.  (Currently amended) The compaction material feeding device as recited in claim 1, wherein the carrier element is fixed to two horizontal end edges situated opposite one another, and wherein, as the lifter device, a lifter roller that extends over a width of the carrier element lies on an underside of the carrier element, which lifter roller is movable, by a lifter arm system, about a pivot axis that runs parallel to the end edges of the carrier element
Claim 3 has been amended as follows:
3. (Currently amended) The compaction material feeding device as recited in claim 2, wherein the pivot axis of the lifter arm system runs horizontally as well as 
wherein a pivot angle of the lifter arm system is between 80° and 110°, and
wherein the lifter arm system is configured to be lockable in its maximally lifted pivot position.

Claim 6 has been amended as follows:
6. (Currently amended) The compaction material feeding device as recited in claim 1, wherein, in addition, fixed first side walls and a fixed floor are situated outside the first 
In claim 7, line 2:
Replace “front” with -- fixed --.
In claim 11, lines 3-4:
Delete “at least one of said system or”.
In claim 15, line 1:
Replace “6” with -- 7 --.
In claim 15, line 4:
Delete “front,”.
In claim 15, line 7:
Replace “the fixed” with -- a fixed --.
Claim 17 has been amended as follows:
17.  (Currently amended) A baling press comprising:
a pressing chamber,
a loading opening for the introduction of compaction material that is to be pressed into the pressing chamber,
a press plunger that is movable in the pressing chamber with a vertical pressing direction, 
a pressing chamber door for removing a finally pressed bale from the pressing chamber, and

a compaction material feeding device comprising a compaction material compartment into which compaction material that is to be pressed can be placed, and conveyor means configured to remove the compaction material from the compaction material compartment and feed the compaction material from the compaction material compartment to the loading opening of the baling press,
wherein the compaction material compartment is limited by a web-shaped flexible or articulated carrier element that, in an initial position, runs in a U shape, the carrier element having at least two first side wall segments situated opposite one another and a floor segment, the compaction material compartment is further limited by at least two fixed second side walls situated opposite one another for guiding the carrier element,
wherein, for feeding the compaction material to be pressed that is situated in the compaction material compartment to the baling press, using a lifter device, the carrier element is configured to be lifted by an end edge of one of the first side wall segments, 
wherein, in a maximally lifted end position of the carrier element, the carrier element is drawn tight to allow one of the first side wall segments of the carrier element to cover and close both of a compaction material transfer region of the compaction material feeding device and the loading opening, and 
wherein said compaction material transfer region faces the loading opening of the baling press.
In claim 20, line 2:
Before “side”, add -- front --.
In claim 20, line 3:
Delete “substantially”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and 17 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a compaction material feeding device comprising, wherein, in a maximally lifted end position of the carrier element, the carrier element is drawn tight to allow one of the first side wall segments of the carrier element to cover and close both of a compaction material transfer region of the compaction material feeding device and the loading opening, and wherein said compaction material transfer region faces the loading opening of the baling press, in combination with the rest of their respective claimed limitations.
US 2009/0202325 A1 to Wahls discloses an apparatus comprising a carrier element (72) for removing material from the apparatus (figs. 6-7). Wahls does not suggest that the apparatus can be used in combination with a baler. Therefore, Wahls does not disclose the carrier element is drawn tight to allow one of the first side wall segments of the carrier element to cover and close both of a compaction material transfer region of the compaction material feeding device and the loading opening of the baling press.
US 2,573,584 to Le Tourneau discloses a load discharge unit having a carrier element (15) for unloading material from a vehicle. The unit is similar to the apparatus of Wahls above, which is not capable to use with a vertical baling press in order to allow the carrier element to close the loading opening of the press.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725 
September 10, 2021